MEMORANDUM DECISION

ON REHEARING
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Sep 17 2020, 8:36 am

court except for the purpose of                                                  CLERK
establishing the defense of res judicata,                                    Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
collateral estoppel, or the law of the case.


APPELLANTS PRO SE                                         ATTORNEYS FOR APPELLEES
William Stillwell                                         Michelle A. Spahr
Penelope Stillwell                                        Peter A. Schroeder
Clearwater Beach, Florida                                 Norris Choplin Schroeder LLP
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

William Stillwell and                                     September 17, 2020
Penelope Stillwell,                                       Court of Appeals Case No.
Appellants-Plaintiffs,                                    19A-CT-2814
                                                          Appeal from the Marion Superior
        v.                                                Court
                                                          The Honorable P.J. Dietrick, Judge
Cohen & Malad LLP,                                        Trial Court Cause No.
Irwin B. Levin, Gregory L.                                49D12-1904-CT-17404
Laker, Daniel S. Chamberlain,
and Does 1 through 7, inclusive,
Appellees-Defendants,



Robb, Judge.



Court of Appeals of Indiana |Memorandum Decision on Rehearing 19A-CT-2814 | September 17, 2020       Page 1 of 4
[1]   This case comes before us on rehearing. In Stillwell v. Cohen & Malad LLP, No.

      19A-CT-2814, 2020 WL 2963341, at *1-3 (Ind. Ct. App. June 4, 2020), the

      Stillwells appealed the trial court’s order granting the Defendants’ motion for

      judgment on the pleadings in response to their Complaint for Legal

      Malpractice, Attorney Deceit, Fraud Upon the Court, Breach of Fiduciary

      Duty, and Demand for Jury Trial arising out of the Defendants’ representation

      of them in a personal injury lawsuit that was ultimately settled. This court held

      that “[a]lthough [the Stillwells] raise four theories, the substance of their entire

      complaint is a legal malpractice claim” and therefore, the trial court did not err

      in granting the motion because their claim was barred by a two year statute of

      limitations. Id. at *4-5 (emphasis added).


[2]   The Stillwells now petition for rehearing, claiming that this court erred by

      overlooking and omitting from consideration certain material facts, namely that

      their attorney “illegally negotiated $181,327.01 of [the] amputation lawsuit

      settlement drafts without [their] knowledge [and then] converted the funds to

      his personal use.” Petition for Rehearing by Appellants at 8-9. The Stillwells

      now claim this factual allegation constitutes a civil fraud claim, which has a six-

      year statute of limitations, and assert that the cases cited by this court in our

      original opinion were “unavailing for fraud.” Id. at 5. We grant rehearing for

      the limited purpose of clarifying our original opinion and addressing the

      Stillwells’ new claim on rehearing.


[3]   Contrary to the Stillwells’ assertion, the fact that our original opinion did not

      detail each and every single factual allegation contained in their complaint does

      Court of Appeals of Indiana |Memorandum Decision on Rehearing 19A-CT-2814 | September 17, 2020   Page 2 of 4
      not mean this court overlooked or failed to consider all the factual allegations.

      In rendering our original opinion, this court carefully reviewed the pleadings

      and concluded the Stillwells’ entire complaint, including all the factual allegations,

      constituted a legal malpractice claim. Therefore, we held that the Stillwells’

      claims were barred by the two-year statute of limitations for legal malpractice.


[4]   In their petition for rehearing, the Stillwells now claim that Cohen & Malad’s

      alleged unlawful cashing and personal use of the settlement drafts constitutes a

      civil fraud claim, which has a six-year statute of limitations. This is the first

      time the Stillwells have raised any claim of civil fraud. “One of the bedrock

      rules of appellate procedure is that an issue not briefed or urged in the original

      briefs on appeal generally cannot be raised for the first time in a petition for

      rehearing.” Hannoy v. State, 793 N.E.2d 1109, 1111 (Ind. Ct. App. 2003), trans.

      denied. However, “[i]ssues may be raised for the first time on rehearing when a

      state court acts in an unanticipated way to deprive a party of the opportunity to

      make an argument or present a valid defense based on the Federal

      Constitution.” Strong v. Jackson, 781 N.E.2d 770, 772 (Ind. Ct. App. 2003),

      trans. denied. Clearly, that is not what occurred here. The Stillwells were not

      denied any opportunity to raise this issue or argument in their original brief.

      Instead, they are now focusing on this particular factual allegation and

      attempting to show a civil fraud claim when they failed to do so in the first

      place. They may not retroactively advance a justification for a longer statute of

      limitations. Therefore, this issue is waived.




      Court of Appeals of Indiana |Memorandum Decision on Rehearing 19A-CT-2814 | September 17, 2020   Page 3 of 4
[5]   We grant the Stillwells’ petition for rehearing, but in so doing we re-affirm our

      original opinion in all respects, subject to the above clarifications.


      May, J., and Vaidik, J., concur.




      Court of Appeals of Indiana |Memorandum Decision on Rehearing 19A-CT-2814 | September 17, 2020   Page 4 of 4